Citation Nr: 1736434	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  14-31 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for total abdominal hysterectomy with bilateral salpingo-oophorectomy.

2.  Entitlement to a rating in excess of 30 percent for status-post right total hip replacement due to osteopenia.

3.  Entitlement to a rating in excess of 30 percent for status-post total left hip replacement due to osteopenia.

4.  Entitlement to an initial compensable evaluation for scars status post total abdominal hysterectomy with bilateral salpingo-oophorectomy and bilateral hips total arthroplasty.

5.  Entitlement to total disability based on individual unemployability.



REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from June 1984 to June 1992 and from January 1996 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified at a Board video conference hearing in February 2017 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

Additional evidence has been submitted by the Veteran's representative along with a waiver of RO consideration of such evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking increased ratings for her service-connected abdominal hysterectomy with bilateral salpingo-oophorectomy, status-post right total hip replacement due to osteopenia, status-post total left hip replacement due to osteopenia, and scars status post total abdominal hysterectomy with bilateral salpingo-oophorectomy and bilateral hips total arthroplasty.  In a June 2017 statement, the Veteran's representative requested that updated VA treatment records from the Richmond, Virginia VA Medical Center (VAMC) be obtained.  The most recent treatment records associated with the electronic record date from June 2014.  Thus, VA treatment records dated from June 2014 to the present should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Moreover, the Veteran was most recently afforded VA examinations in March 2013, over five years ago, to address the severity of these disabilities.  With respect to her hysterectomy, at the Board hearing, the Veteran testified that she suffered from bladder leakage due to her hysterectomy.  This symptom was not noted on the last examination.  Further, with respect to the bilateral hip disorders, the Veteran also testified that she experienced more severe pain and weakness as well as functional limitations.  In support of her claim, she submitted an April 2017 private opinion indicating that the Veteran was 100 percent impaired due to her bilateral total hip arthroplasties.  The Veteran also testified that her scars are painful.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Accordingly, in light of the evidence discussed above. the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's service-connected disabilities.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Lastly, the issue of entitlement to a TDIU is inextricably intertwined with the remaining claims on appeal.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board recognizes that the April 2017 private opinion indicated that the Veteran was 100 percent impaired due to her hip disorders.  However, the examiner failed to provide any sort of rationale for this opinion or address why the Veteran's functional impairments would preclude sedentary employment especially given the Veteran's employment background as a secretary.  Thus, the opinion is insufficient to support an award of a TDIU.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  As such, this issue must also be returned to the AOJ for further consideration.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain VA treatment records dated from June 2014 to the present. 

2.  The Veteran should be scheduled for a VA examination to determine the severity, including any functional impairment, of her total abdominal hysterectomy with bilateral salpingo-oophorectomy.  The examiner should clearly delineate all residuals of her hysterectomy, to include whether she has any associated bladder leakage.  

3.  The Veteran should be scheduled for a VA examination to determine the severity, including any functional impairment, of her status-post right and left total hip replacements due to osteopenia.  

4.  The Veteran should be scheduled for a VA examination to determine the severity, including any functional impairment, of her scars status post total abdominal hysterectomy with bilateral salpingo-oophorectomy and bilateral hips total arthroplasty.

5.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




